DETAILED ACTION
This action is in response to Application No. 17/136,977 originally filed 12/129/2020. The amendment presented on 04/25/2022 which provides amendments to claims 1, 3, 6, 13, and 17, claims 2, 5, 14-16 and 21 are cancelled is hereby acknowledged. Currently Claims 1, 3-4, 6-13, and 17-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Bendemire (Reg, 69,012) on 05/05/2022.

The application has been amended as follows: 
Please Amend Claim 1 as follows:

1. (Currently Amended) A display device, comprising: 
	an input terminal, in operation, receiving a feedback voltage of a high-potential driving voltage from a display panel; 
	an output terminal, in operation, outputting a high reference voltage and a low reference voltage, each of the high reference voltage and the low reference voltage being generated based on the feedback voltage; and 
	a flexible printed circuit board including at least one voltage division circuit, in operation, generating a gamma compensation voltage from the high reference voltage and the low reference voltage, and at least one capacitor connected between the input terminal and the output terminal, and 
	wherein the high reference voltage and the low reference voltage are coupled with the feedback voltage by the at least one capacitor and the low reference voltage is coupled with the feedback voltage by the second capacitor,
	wherein the gamma compensation voltage is coupled with the high reference voltage and the low reference voltage, 
	wherein the output terminal includes a first output terminal, a second output terminal, a third output terminal and a fourth output terminal, the first output terminal, in operation, outputting the high reference voltage, [[and ]]the second output terminal, in operation, outputting the low reference voltage, the third output terminal, in operation, outputting a driver driving voltage to the at least one voltage division circuit, and the fourth output terminal, in operation, outputting the high-potential driving voltage to the display panel, and 
	wherein the at least one capacitor includes a first capacitor connected between the input terminal and the first output terminal, a second capacitor connected between the input terminal and the second output terminal, and a third capacitor connected between the third output terminal and the fourth output terminal.

Please Amend Claim 13 as follows:

13. (Currently Amended) A display device, comprising: 
	a display panel provided with a plurality of pixels; 
	a power supply, in operation, applying a high-potential driving voltage to the pixels; 
	a gamma generator, in operation, receiving a feedback voltage of the high-potential driving voltage from the display panel and generating a gamma compensation voltage on the basis of the feedback voltage; and 
	a data driver, in operation, supplying a data voltage to the pixels on the basis of the gamma compensation voltage supplied from the gamma generator, 
wherein the gamma generator includes: 
an input terminal, in operation, receiving the feedback voltage; an output terminal, in operation, outputting a high reference voltage and a low reference voltage generated on the basis of the feedback voltage;
at least one voltage division circuit, in operation, generating the gamma compensation voltage by dividing a voltage between the high reference voltage and the low reference voltage; and 
at least one capacitor connected between the input terminal and the output terminal, 
wherein the high reference voltage and the low reference voltage are coupled with the feedback voltage by the at least one capacitor, and 
wherein the gamma compensation voltage is coupled with the high reference voltage and the low reference voltage, 
wherein the output terminal includes a first output terminal, a second output terminal, a third output terminal and a fourth output terminal, the first output terminal, in operation, outputting the high reference voltage, [[and ]]the second output terminal, in operation, outputting the low reference voltage, the third output terminal, in operation, outputting a driver driving voltage to at least one among the data driver and the gamma generator, and the fourth output terminal, in operation, outputting the high-potential driving voltage to the display panel; and 
wherein the at least one capacitor includes a first capacitor connected between the input terminal and the first output terminal, a second capacitor connected between the input terminal and the second output terminal and a third capacitor connected between the third output terminal and the fourth output terminal.

Reasons for Allowance
In view of the above amendments, Claims 1, 13, and 20 are allowed.
Further depending claims 3-4, 6-12, and 17-19 are allowable based on their dependence from an allowed based claim.
The following is an examiner’s statement of reasons for allowance: The most relevant prior arts of record, namely, Liu U.S. Patent Application Publication No. 2015/0364077 A1, Kim et al. U.S. Patent Application Publication No. 2012/0187853 A1, Park et al. U.S. Patent Application Publication No. 2015/0348492 A1, Seo U.S. Patent Application Publication No. 2013/0113775 A1, and other cited art of record does not appear to fairly suggest either alone or in combination the features, as a whole, now recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. 
	Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Jansen II/           Primary Examiner, Art Unit 2626